Citation Nr: 0816484	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a ruptured left ear 
drum.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental 
disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 until 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

On his July 2005 Substantive Appeal (Form VA-9) the veteran 
requested a hearing before a Member of the Board in 
connection with his claim.  In April 2006, the veteran was 
notified that his hearing was scheduled for July 18, 2006; 
however, the veteran failed to report to the hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  Rating decisions dated in May 1960 and June 2002 denied 
service connection for a ruptured left ear drum; the veteran 
did not appeal these decisions and they are final. 

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
ruptured left ear drum and does not raise a reasonable 
possibility of substantiating the claim.

3.  A June 2002 rating decision denied service connection for 
skin cancer and a dental disability; the veteran did not 
appeal this decision and it is final.

4.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
skin cancer and does not raise a reasonable possibility of 
substantiating the claim.

5.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
dental disability and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2002 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a ruptured left ear drum is not new 
and material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2.  Evidence received since the final June 2002 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for skin cancer is not new and material, 
and the veteran's claim for that benefit is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

3.  Evidence received since the final March 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a dental disability is 
not new and material, and the veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a ruptured left ear 
drum, skin cancer and a dental disability.  Claims for 
service connection for a ruptured left ear drum were 
previously considered and denied by the RO in rating 
decisions dated in May 1960 and June 2002.  The veteran did 
not appeal the decisions and as such, they are final 
decisions. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  
Claims for service connection for skin cancer and a dental 
disability were previously considered and denied by the RO in 
a June 2002 rating decision.  The veteran did not appeal the 
decision and as such, it is a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on September 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the June 2002 rating decision that denied 
service connection for a ruptured left ear drum, skin cancer 
and a dental disability, the evidence of record consisted of 
service medical records, private medical records and a report 
of a VA examination.  Subsequently, additional VA outpatient 
treatment records and statements of the veteran have been 
associated with the claims file.

Concerning the claim for service connection for a ruptured 
left ear drum, the evidence submitted subsequent to the June 
2002 rating decision is new, in that it was not previously of 
record; however, the newly submitted evidence is not 
material.  The claim for a ruptured left ear drum was denied 
in the June 2002 rating decision as the veteran had not 
submitted new and material evidence to reopen the previously 
denied May 1960 decision.  The May 1960 rating decision 
denied the claim as there was no evidence of a current 
disability.  Although the evidence submitted since the final 
June 2002 decision demonstrates complaints and treatment of 
the left ear, none of the records provide evidence suggesting 
any current left ear condition was related to service. Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  To the extent the veteran 
provided statements describing the inservice injury to the 
left ear and generally asserting a physician indicated the 
ear condition was related to an inservice accident, such 
assertions are beyond the competence of the veteran.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Thus, the additional evidence 
received since the June 2002 rating decision does not relate 
to an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that the claim for 
service connection for a ruptured left eardrum is not 
reopened.

Concerning the claim for service connection for skin cancer, 
the evidence submitted subsequent to the June 2002 rating 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim for skin cancer was denied in the June 2002 rating 
decision as there was no evidence the squamous cell carcinoma 
occurred in or was caused by service.  The evidence at the 
time of the June 2002 denial showed that the veteran suffered 
from actinic keratosis.  Significantly, although the medical 
evidence submitted subsequent to the June 2002 rating 
decision noted a past medical history of actinic keratosis, 
in substance it concerned only the ears and did not otherwise 
note that the veteran exhibited skin cancer.  Therefore, this 
evidence is not relevant to the veteran's claim for skin 
cancer.  

The only other evidence submitted subsequent to the June 2002 
rating decision was a statement of the veteran in which he 
described exposure to the sun and subsequent sunburn in 
August 1943.  Significantly, the veteran's statement did not 
provide any nexus to service, nor would he be competent to 
provide such an etiology.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, these assertions are cumulative and 
redundant, essentially duplicating his assertions made at the 
time of the previous denial. See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Thus, the additional evidence received 
since the June 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for skin cancer is not reopened.

The claim for service connection for a dental disability was 
denied in a June 2002 rating decision as there was no 
evidence of a dental injury during service and no evidence 
the condition occurred in or was caused by service.  As with 
the claim for skin cancer, the veteran's statement was the 
only new evidence concerning the claimed dental disability 
that was submitted subsequent to the June 2002 rating 
decision.  While the veteran described having his teeth 
filled during service, he failed to provide any evidence of a 
nexus.  Furthermore, these assertions are cumulative and 
redundant, essentially duplicating his assertions made at the 
time of the previous denial. See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Thus, the additional evidence received 
since the June 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for dental deterioration is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a ruptured left ear drum is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for skin cancer is denied.

 New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a dental disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


